PER CURIAM.
The Supreme Court, in Federal Trade Commission v. National Lead Company, 352 U.S. 419, 77 S.Ct. 502, 1 L.Ed.2d 438, has held that the paragraph quoted from the Commission’s order on page 21 of our original opinion and on page 840 of the reported opinion (227 F.2d 825), *313represented proper exercise of its functions by the Commission in determining the remedy to be employed in enforcing its order. Consequently, what we have said in our original opinion to the contrary in that respect, including all that part beginning with and following the last paragraph on page 24 of the printed opinion, and with the last paragraph on page 841 of the reported opinion, is stricken. The said quoted paragraph of the Commission’s order is now approved. Accordingly, the order, as modified by our original opinion and as now modified, is affirmed. The Commission shall, within 20 days, submit a proposed decree modifying its order in accord with the views expressed in our original opinion as modified hereby and in that of the Supreme Court on review, and submit the same to petitioners, and this court. Within 10 days thereafter petitioners shall consent or file objection thereto. The final decree will then be entered.